DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record is Qiao (CN108248085) in view of Homt (US6689304), which teaches a tire uniformity correcting drum comprising a lower drum, a movable upper drum with a smaller contact area than the lower drum and comprising a drum body, a hydraulic driving unit, a first and second recess portion in the drum body disposed at a first and second end portion in the circumferential direction of the drum body, respectively. However, the combination of Qiao and Homt does not teach that a first and second heat insulator is respectively provided at the first and second end portions in a circumferential direction of the drum body, provided within their respective first and second recess portion, and a first and second rounded portions is respectively provided at the first and second ends in the circumferential direction of the upper drum, wherein the first rounded portion is formed by the first end portion and an outer surface of the first heat insulator, and the second rounded portion is formed by the second end portion and an outer surface of the second heat insulator.
	As claims 2, 4 and 6-8 are directly/indirectly dependent on claim 1, they stand as allowed for similar reasons.


Response to Arguments
Applicant’s arguments, see p.6-10, filed 1 October 2021, with respect to claims 1-2, 4 and 6-8 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-2, 4 and 6-8 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749